Order filed November 1, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-22-00681-CV
                                  ____________

  IN THE INTEREST OF J.M.R.C AND J.M.A.C, CHILDREN, Appellant

                                        V.

  TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES,
                          Appellee


                   On Appeal from the 313th District Court
                            Harris County, Texas
                     Trial Court Cause No. 2016-00958J

                                   ORDER

      The clerk’s record was filed September 26, 2022. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the trial court’s order signed October 27,
2022, granting appellant K.A.D.’s request to withdraw Donald M. Crane as
appointed appellate counsel and permit appellant K.A.D. to appear pro se.
       The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before November 7, 2022, containing the trial court’s order signed
October 27, 2022, granting appellant K.A.D.’s request to withdraw Donald M.
Crane as appointed appellate counsel and permit appellant K.A.D. to appear pro se.

       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM

Panel Consists Justices Wise, Jewell and Poissant.